The opinion of the court was delivered by
Pierpoint, Ch. J.
This action is brought upon a judgment rendered in favor of the plaintiff against the defendants. It appears that the court that rendered the judgment, had jurisdiction of the subject-matter involved, and of the parties, in the suit in which the judgment was rendered. That a judgment rendered under such circumstances is conclusive upon the parties thereto and their privies in respect to all matters involved in the suit, so long as that judgment remains in force, is a principle too well settled to admit of controversy. 8 Vt. 118; 12 Vt. 165; 23 Vt. 538. It is equally, well settled, that such a judgment can be impeached between the parties thereto, only by some proper proceeding bearing directly upon the judgment itself, instituted for the purpose of having such judgment vacated and set aside. It cannot be impeached collaterally. All of the material matters alleged in the plea, are of a character that the defendant Gile could have availed himself of by way of defence in the action in which this judgment was rendered, and he is, therefore, concluded by the judgment. He can avail himself of such matters now, only by some proe'eeding to set the judgment aside. The allegation that Downer is the only person that has any interest in the judgment, is but another mode of stating what he had before said, that Downer, his co-defendant, had practiced a fraud upon him in allowing the judgment to be taken against him in the manner alleged.
*624Treating this judgment, as we must, as binding upon the parties, the allegation that Downer had it in his hands and possession, and sold it to Barron, is consistent with the fact that he had authority therefor from the plaintiff; whether he had or not, is a quescion between Downer and the plaintiff, with which Gile has no connection. There is no allegation that anything took place between Downer and the plaintiff, by which the judgment became paid, or in any manner discharged. All the matters complained of, are of a character that- Gile can make available, if true, upon a proper application to have the judgment vacated and set aside ; and in that direction relief is ample, if he is entitled to it.
Judgment affirmed.